Citation Nr: 1016636	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to July 8, 2005 
for the assignment of a 30 percent disability rating for the 
residuals of a left shoulder dislocation.  

2.  Entitlement to a disability rating in excess of 30 
percent for the residuals of a left shoulder dislocation.  

3.  Whether the reduction of degenerative osteoarthritis of 
the left shoulder joint from 10 percent to 0 percent was 
appropriate.  

4.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a low back disorder with arthritis, to include 
as secondary to the Veteran's service-connected left shoulder 
disability.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1955 to June 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and September 2006 
rating decision of the Department of Veterans Affairs 
Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The Veteran's claim seeking entitlement to an increased 
disability rating for the residuals of a left shoulder 
dislocation was received by VA on July 8, 2005.  

2.  The evidence of record does not demonstrate that the 
Veteran was entitled to a 30 percent disability rating for 
the residuals of a left shoulder dislocation prior to July 8, 
2005.  

3.  The Veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.

4.  The residuals of the Veteran's left shoulder dislocation 
are significant limitation of motion, pain, weakness, 
tenderness, and marked deformity of the humerus; it is not 
manifested by ankylosis, loss of head, nonunion or fibrous 
union of the humerus, or recurrent dislocation.  

5.  In a February 2006 rating decision, the RO proposed to 
reduce the Veteran's disability evaluation for osteoarthritis 
of the left shoulder from 10 percent to 0 percent.  

6.  The Veteran's left shoulder osteoarthritis is manifested 
by significant limitation of motion, warranting a compensable 
disability evaluation under Diagnostic Code 5201.  

7.  The August 2003 rating decision denying service 
connection for a back disorder was not appealed and is 
therefore final.  

8.  Evidence received since the August 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim, and as such, his claim of entitlement to 
service connection for a back disorder, to include as 
secondary to a left shoulder disability, is reopened.  

9.  The Veteran's low back disorder did not manifest during, 
or as a result of, his active military service, nor is it 
secondary to a service-connected left shoulder disability.  


CONCLUSIONS OF LAW

1.  An effective date earlier than July 8, 2005 for an 
increased disability rating of 30 percent for the Veteran's 
service-connected left shoulder dislocation is not warranted.  
38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.151(a), 3.400 (2009).  

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the residuals of a dislocation of 
the left shoulder under Diagnostic Code 5201 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.45, 4.71a, Diagnostic Codes 5003, 5200-02 (2009).  

3.  The criteria for entitlement to a separate disability 
rating of 20 percent for marked deformity of the minor upper 
extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Code 5202 (2009).  

4.  The reduction of the disability rating for left shoulder 
osteoarthritis from 10 percent to 0 percent was proper.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 
3.344, 4.1-4.14, 4.104, Diagnostic Code 7010 (2009).

5.  The August 2003 rating decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2009).

6.  New and material evidence having been received, the 
Veteran's claim of entitlement to service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

7.  The criteria for establishing entitlement to service 
connection for a low back disorder, to include as secondary 
to a service-connected left shoulder disability, have not 
been met.  38 U.S.C.A §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484. 

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type 
of evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The May 2006 notice letter provided the Veteran with the 
requisite notice for his increased rating claim.  

Where the reduction in the rating of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).

The history of the claim shows that the Veteran was granted 
service connection for left shoulder arthritis in an August 
2003 rating decision.  This disability was initially rated as 
10 percent disabling under diagnostic code 5003, which rates 
degenerative arthritis.  In a February 2006 rating decision, 
the RO noted that the Veteran was to begin receiving 
compensation for limitation of motion of the left shoulder, 
and as such, a separate compensable disability rating for 
degenerative arthritis was not warranted.  The Veteran was 
notified of the RO's intent to reduce the assigned rating by 
a letter dated in February 2006.  In that letter, the Veteran 
was afforded the opportunity for a hearing and was given 60 
days in which to submit additional evidence to show why his 
compensation payments should be continued at their present 
level.  See 38 C.F.R. §§ 3.105(e), 3.105(i).  

As the 10 percent evaluation for the Veteran's left shoulder 
arthritis had been in effect for less than five years, the 
provisions of 38 C.F.R. § 3.344(a),(b), which provide 
additional regulatory hurtles to rating reductions, do not 
apply.  The provisions of 38 C.F.R. § 3.344(c) provide that 
ratings in effect for less than five years can be reduced 
upon a showing that the disability has improved.  Given the 
chronology of the process described above, the Board finds 
that the RO complied with the procedures required under 38 
C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in June 2003, September 2005, and June 2009, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Significantly, the 
Veteran has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Effective Date Prior to July 8, 2005 for a 30 Percent 
Disability Rating

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  An exception to this rule provides 
that the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 510(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  
38 C.F.R. § 3.155(a).  When considering "informal claims" 
based on medical records, the "date of claim" will be the 
date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, 
or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Facts and Analysis

For historical purposes, the Veteran was granted service 
connection for the residuals of a left shoulder dislocation 
in an October 1958 rating decision.  A 20 percent disability 
rating was assigned under Diagnostic Code 5202, effective as 
of August 27, 1958.  VA received the Veteran's claim for an 
increased disability rating on July 8, 2005.  In September 
2006, the RO increased the Veteran's disability rating to 
30 percent under Diagnostic Code 5201, effective as of July 
8, 2005.  The Veteran appealed this decision to the Board in 
October 2008, indicating that he was entitled to an earlier 
effective date because his shoulder surgery was performed in 
1970.  

As noted above, the effective date of an evaluation and award 
of compensation based on a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Veteran contends that entitlement arose at the time of 
his 1970 surgery.  However, the effective date is not based 
on the date the condition began or was demonstrably worse 
(unless the evidence suggests that the disability worsened 
after the Veteran filed his claim).  See 38 C.F.R. § 3.400.  
The Veteran's increased rating claim was not received until 
July 8, 2005.  This is the earliest effective date available 
to the Veteran for the grant of a 30 percent disability 
rating.  

The Board has also considered whether it is factually 
ascertainable from the evidence of record that the Veteran's 
left shoulder disability had increased in severity one year 
prior to his increased rating claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, there is no 
medical evidence of record from the year prior to the 
Veteran's increased rating claim.  As such, this exception is 
not applicable.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an effective date prior to July 8, 2005 for the assignment 
of a 30 percent disability rating for the residuals of a left 
shoulder dislocation must be denied.

Increased Rating for a Left Shoulder Dislocation

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2009).  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes. 38 C.F.R. § 
4.69 (2009).  Here, as the medical evidence shows that the 
Veteran is right-hand dominant, his left shoulder is his 
minor shoulder for rating purposes.

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 
60 percent for the major shoulder and 50 percent for the 
minor shoulder.  Loss of head of the humerus (flail shoulder) 
is rated as 80 percent for the major shoulder and 70 percent 
for the minor shoulder.  Diagnostic Code 5202 also provides 
for a disability rating of 30 percent for marked deformity of 
the major humerus and a disability rating of 20 percent for 
marked deformity of the minor humerus.  38 C.F.R. § 4.71a. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2009).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  

Facts and Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his service-connected left 
shoulder dislocation.  While the preponderance of the 
evidence of record demonstrates that the Veteran has not been 
entitled to a disability rating in excess of 30 percent at 
any time during the pendency of his claim under Diagnostic 
Code 5201, the evidence does demonstrate that the Veteran is 
entitled to a separate disability rating of 20 percent for 
marked deformity of the humerus under Diagnostic Code 5202.  

For historical purposes, the Veteran was granted service 
connection for the residuals of a left shoulder dislocation 
in an October 1958 rating decision.  A 20 percent disability 
rating was assigned under Diagnostic Code 5202, effective as 
of August 27, 1958.  VA received the Veteran's most recent 
claim for an increased disability rating on July 8, 2005.  In 
September 2006, the RO increased the Veteran's disability 
rating to 30 percent under Diagnostic Code 5201, effective as 
of July 8, 2005.  The Veteran had previously been rated as 20 
percent disabled under Diagnostic Code 5202, with a separate 
10 percent disability evaluation for arthritis under 
Diagnostic Code 5003.  The Veteran appealed this decision to 
the Board in October 2008, contending that he was entitled to 
a disability rating of at least 40 percent.  

Prior to filing his increased rating claim, the Veteran was 
afforded a VA examination of the left shoulder in June 2003.  
The Veteran reported having pain in his left shoulder that 
was particularly bad during weather changes and in the 
winter.  It was noted that the Veteran had not suffered any 
additional dislocations since his previous surgery that was 
performed several years after his separation from active 
duty.  Examination revealed both shoulders to be symmetrical.  
However, the left deltoid was noted to appear smaller than 
the right one.  The Veteran was noted to have a circular scar 
on the anterior aspect of the left deltoid.  The scar was 
eight inches long and well-healed, with no sign of keloid or 
any subcutaneous tissue underneath.  There was also no 
ulceration or interference with range of motion.  

Range of motion measurements were taken during this 
examination, revealing forward flexion of the left shoulder 
from 0 degrees to 100 degrees, abduction of 0 degrees to 90 
degrees, internal rotation from 0 to 60 degrees, and external 
rotation from 0 degrees to 30 degrees.  The Veteran reported 
his shoulder to be very painful upon repeated motion.  

The Veteran was afforded an additional VA examination of the 
left shoulder in September 2005.  The Veteran reported 
injuring his left shoulder when he fell off of the top bunk 
bed.  Range of motion measurements of the left shoulder were 
taken, revealing forward flexion from 0 to 70 degrees (with 
pain at 10 degrees), abduction from 0 to 80 degrees (with 
pain at 0 degrees), external rotation to 0 degrees, and 
internal rotation to 0 degrees.  There was no further 
limitation of motion upon repetitive use.  The examiner 
concluded that there were no recurrent shoulder dislocations 
and no inflammatory arthritis.  However, the examiner 
indicated that there was evidence of joint ankylosis.  X-rays 
revealed marked deformities of the head of the humerus and 
glenoid, with marked sclerosis and cystic changes.  The 
examiner diagnosed the Veteran with marked degenerative 
osteoarthritic changes of the shoulder joint with left 
shoulder ankylosis.  

The record also contains a private medical opinion dated 
March 2006 from a private physician with the initials B.L.C.  
According to Dr. C, the Veteran had arthritis in his shoulder 
since his military service.  Dr. C also indicated that the 
Veteran's left shoulder muscles were cramping and that he was 
unable to move his left shoulder to this day.  There is 
another private opinion from March 2006 prepared by a 
physician with the initials R.D.B.  According to Dr. B, the 
Veteran had left shoulder abduction to 10 degrees, external 
rotation to 10 degrees, and internal rotation to 10 degrees.  
X-rays were interpreted to reveal severe degenerative 
changes.  Dr. B opined that the Veteran was essentially 
disabled because of his left shoulder.  

The Veteran was afforded an additional VA examination of the 
left shoulder in June 2009.  The Veteran reported having 
severe flare-ups of his left shoulder pain, and the Veteran 
felt that during flare-ups he was completely unable to use 
his left shoulder.  Range of motion measurements of the left 
shoulder were taken, revealing forward flexion to 31 degrees 
and abduction to 10 degrees (decreased to 6 degrees upon 
repetition).  The examiner concluded that there was no 
evidence of left shoulder ankylosis.  The examiner also noted 
that because the Veteran was unable to abduct his left 
shoulder to 90 degrees, external and internal rotation could 
not be measured.  The examiner concluded that the Veteran's 
left shoulder disability resulted in problems with lifting 
and carrying, decreased manual dexterity, difficulty 
reaching, lack of stamina, weakness or fatigue, decreased 
strength and pain.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
30 percent for a left shoulder disability under Diagnostic 
Code 5201.  As noted above, the Veteran's left shoulder 
disability is currently rated as 30 percent disabling under 
Diagnostic Code 5201, the maximum rating available under that 
code for a minor extremity.  In this regard, the Board notes 
that the Court has held that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, which relate to limitation of motion due to 
pain, are thus not applicable.  See Spencer v. West, 13 Vet. 
App. 376, 382 (2000), see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  As such, even though the evidence shows 
that many of the DeLuca factors are present, a higher rating 
based on limitation of motion due to pain is not available 
since the Veteran is already rated at the maximum.  

The Board has also considered whether the Veteran may be 
entitled to a higher disability rating under Diagnostic Code 
5200 for ankylosis.  The Board notes that the September 2005 
VA examiner indicated that the Veteran had joint ankylosis of 
the left shoulder.  The Board highlights that the Court, 
citing Dorland's Illustrated Medical Dictionary (28th ed. 
1994), has repeatedly recognized that, at least for VA 
compensation purposes, ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure."  See Colayong v. West, 12 Vet. 
App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995).  

The September 2005 VA examiner's use of the term 
"ankylosis" appears to be contradicted by the objective 
findings made by the examiner during the examination.  
Specifically, the Veteran was found to have forward flexion 
to 70 degrees, with pain beginning at 10 degrees, and 
abduction to 80 degrees, with pain beginning at 0 degrees.  
Since the Veteran's shoulder is capable of motion, it is not 
consolidated and immobile and the use of the term 
"ankylosis" was improper.  In addition, the June 2009 VA 
examiner specifically noted that there was no evidence of 
joint ankylosis.  The Board also recognizes that the private 
opinion of Dr. C in March 2006 indicated that the Veteran 
could not move his shoulder.  However, this is contradicted 
by the objective evidence of record, including the range of 
motion measurements provided by Dr. B in March 2006.  As 
such, although a finding of ankylosis might warrant a higher 
rating under Diagnostic Code 5200, which provides for a 
40 percent schedular rating, because the Veteran does not 
have ankylosis, the preponderance of the evidence is against 
entitlement to such an evaluation.

While the preponderance of the evidence demonstrates that the 
Veteran is not entitled to a higher disability rating for 
limited motion of the left shoulder, the evidence does 
demonstrate that the Veteran is entitled to a separate 
disability rating of 20 percent under Diagnostic Code 5202.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Under 
Diagnostic Code 5202, a 20 percent disability rating is 
warranted when there is evidence of marked deformity of the 
humerus of the minor extremity.  According to the Veteran's 
September 2005 VA examination, X-rays revealed marked 
deformity of the head of the humerus and glenoid.  Therefore, 
the evidence demonstrates entitlement to a separate 
disability rating of 20 percent under Diagnostic Code 5202, 
effective as of July 8, 2005 - the date VA received the 
Veteran's increased disability rating claim.  

A 20 percent disability rating is the highest rating 
available for malunion of the minor humerus with marked 
deformity.  The next-higher disability rating of 40 percent 
is not warranted under Diagnostic Code 5202 unless there is 
evidence of fibrous union of the humerus.  38 C.F.R. § 4.71a.  
However, there is no evidence of fibrous union of the humerus 
in the record, and as such, a disability rating in excess of 
20 percent is not warranted for impairment of the minor 
humerus under Diagnostic Code 5202.  

The Board has also considered whether the Veteran may be 
entitled to a separate disability rating for scarring of the 
left shoulder.  However, the June 2003 VA examination noted 
that the Veteran's scar was 8 inches in length and well-
healed.  There was no sign of keloid, subcutaneous tissue, 
ulceration or interference with range of motion.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801-05.  The record 
contains no other evidence, medical or otherwise, to suggest 
that the Veteran is entitled to a compensable disability 
rating for scarring of the left shoulder.  As such, a 
separate disability rating for a scar of the left shoulder is 
not warranted.  

The rating schedule represents as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).  The Veteran's symptoms associated with 
his service-connected left shoulder disability are pain, 
limitation of motion and limitation of use.  However, such 
impairment is contemplated by the rating criteria.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-02.  The June 2009 VA 
examination report indicates that the Veteran has maintained 
full time employment for more than 20 years, and there is no 
evidence of frequent periods of hospitalization.  The rating 
criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

The Board has also considered whether a remand for 
consideration of total disability benefits based on 
individual unemployability is warranted.  The Court has held 
that TDIU is an element of an increased rating claim.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in 
the preceding paragraph, the Veteran has been able to 
maintain full-time employment throughout the pendency of his 
claim.  Since the evidence establishes that the Veteran is 
not unemployable as a result of his service-connected left 
shoulder disability, further consideration of this matter is 
not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as discussed in 
detail above, the Veteran's residuals of a left shoulder 
dislocation have not met the criteria for disability ratings 
in excess of 30 percent under Diagnostic Code 5201 or in 
excess of 20 percent under Diagnostic Code 5202 at any time 
during the pendency of his claim.  As such, staged ratings 
are not warranted.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to a 
separate disability rating of 20 percent for marked deformity 
of the left humerus.  See 38 U.S.C. § 5107(b).  However, the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 30 percent 
for limitation of motion of the left shoulder.  See id.  As 
such, while the Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for limitation of 
motion of the left shoulder is denied, a separate disability 
rating of 20 percent for marked deformity of the left 
shoulder is granted.  

Reduction of Left Shoulder Arthritis to Noncompensable

The Veteran contends that he is entitled to a separate 
disability rating of 10 percent for arthritis of the left 
shoulder and that the September 2006 reduction to 0 percent 
was inappropriate.  For historical purposes, the Veteran was 
granted service connection for arthritis of the left shoulder 
in an August 2003 rating decision.  A separate 10 percent 
disability rating was assigned under Diagnostic Code 5003, 
effective as of May 9, 2003.  The Veteran was also service-
connected for the residuals of a left shoulder dislocation at 
this time.  This disability was rated as 20 percent disabling 
under Diagnostic Code 5202, which is used to rate 
dislocations of the shoulder rather than limitation of 
motion.  

In a February 2006 rating decision, the Veteran was notified 
of a proposal to reduce his disability rating for his left 
shoulder arthritis from 10 percent to 0 percent.  This action 
was proposed because the RO changed the Diagnostic Code under 
which the Veteran's residuals of a left shoulder dislocation 
were rated to Diagnostic Code 5201, which does deal with 
limitation of motion.  Subsequently, in a September 2006 
rating decision, the Veteran's left shoulder arthritis was 
reduced to 0 percent disabling, effective as of July 8, 2005.  
However, the residuals of the Veteran's left shoulder 
dislocation were increased to 30 percent disabling, effective 
as of July 8, 2005.  As such, there was no effect on the 
Veteran's combined disability rating at any time.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

38 C.F.R. § 4.71a demonstrates that the reduction of the 
Veteran's left shoulder arthritis to 0 percent was proper.  
In August 2003, the Veteran's left shoulder was rated as 20 
percent disabling under Diagnostic Code 5202 for recurrent 
dislocation with infrequent episodes.  This code did not 
pertain to limitation of motion, and as such, a separate 10 
percent disability rating was warranted under Diagnostic Code 
5003 for arthritis of the left shoulder.  

The Veteran was afforded a VA examination of the left 
shoulder in September 2005.  The Veteran reported injuring 
his left shoulder when he fell off of the top bunk bed.  
Range of motion measurements of the left shoulder were taken, 
revealing forward flexion from 0 to 70 degrees, abduction 
from 0 to 80 degrees, external rotation to 0 degrees, and 
internal rotation to 0 degrees.  There was no further 
limitation of motion upon repetitive use.  The examiner 
concluded that there were no recurrent shoulder dislocations 
and no inflammatory arthritis.  

The September 2005 VA examination revealed that the Veteran 
did not suffer from recurrent dislocations of the left 
shoulder.  As such, Diagnostic Code 5202 was not appropriate 
to the Veteran's claim.  However, the September 2005 VA 
examination did reveal that the Veteran suffered from a 
compensable degree of limitation of motion.  As such, the 
applicable Diagnostic Code was changed to 5201, since there 
was objective evidence of limited motion that was 30 percent 
compensable.  Once the Veteran was compensated for a 
compensable degree of limited motion, a separate 10 percent 
disability evaluation under Diagnostic Code 5003 was not 
permitted.  

As a final matter, the Board has considered the argument 
proffered by the Veteran in his October 2008 appeal to the 
Board.  According to the Veteran, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 states that arthritic changes must be 
awarded 10 percent for each joint.  As discussed above, the 
Veteran's argument is not accurate.  Rather, Diagnostic Code 
5003 requires that a joint be rated, at a minimum, as 10 
percent disabling when there is objective evidence of 
arthritis.  However, when there is evidence of limitation of 
motion that is compensable under the applicable diagnostic 
code (Diagnostic Code 5201 in this case), the disability is 
to be rated under that code instead.  The RO appropriately 
gave the Veteran a 30 percent disability evaluation under 
Diagnostic Code 5201, rather than leaving him with a 10 
percent disability evaluation under Diagnostic Code 5003.  

The preponderance of the evidence demonstrates that the 
reduction of the Veteran's left shoulder arthritis from 10 
percent disabling to 0 percent disabling under Diagnostic 
Code 5003 was proper.  

Service Connection for a Low Back Disorder

New and Material Evidence

In September 2006, the RO reopened the claim of service 
connection for a low back disorder.  Irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim of 
service connection for a low back disorder.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The Veteran's claim was denied in an August 2003 rating 
decision because there was no evidence relating a low back 
disorder to military service or to a service-connected 
disability.  Therefore, for the evidence to be new and 
material in this case, it must relate to this unestablished 
fact.  In March 2006, VA received letters from two private 
physicians suggesting that the Veteran's back disorder was 
related to his military service.  Since this evidence 
directly addresses the reasons for why the Veteran's claim 
was denied in August 2003, it is considered to be new and 
material evidence.  As such, the Veteran's claim of 
entitlement to service connection for a low back disorder is 
reopened.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as arthritis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a low back disorder.  Specifically, the 
Veteran contends that he injured his back when he fell off of 
the top bunk during his active military service.  The Veteran 
has also indicated that he believes his low back disorder may 
be secondary to his service-connected left shoulder 
disability.  However, as outlined below, the preponderance of 
the evidence of record demonstrates that the Veteran's low 
back disorder did not manifest during, or as a result of, his 
active military service, and it is not secondary to his 
service-connected left shoulder disability.  

The Veteran's service treatment records are silent as to a 
low back injury.  According to a January 1956 clinical 
record, the Veteran dislocated his left shoulder in a fall.  
Another record indicates that the Veteran was acting up when 
he fell and slipped on his foot locker.  Neither of these 
records reference back pain or a back injury.  The record 
also contains a clinical record dated April 1956, in which 
the Veteran was noted to have slipped on ice while walking.  
The Veteran fell and sustained another dislocation of the 
shoulder.  Again, there is no mention of back pain or a back 
injury at this time.  There is also no mention of a back 
injury on the report from the Veteran's April 1957 separation 
examination, and his spine was noted to be normal at this 
time.  As such, there is no evidence of a chronic low back 
injury during the Veteran's active military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service medical records do not demonstrate 
that the Veteran has suffered from symptomatology of a low 
back disorder since his separation from active duty.  The 
Veteran was afforded a VA examination in September 1958.  The 
Veteran reported dislocating his shoulder in service when he 
fell on a waxed floor and hit his shoulder on a foot locker.  
The Veteran did not indicate that he injured his back when he 
fell.  The Veteran reported having pain in his left shoulder, 
but it was noted that he had no other complaints as of this 
time.  The Veteran reported a similar history during a 
November 1961 VA examination, but the Veteran again made no 
reference to an in-service back injury and he did not 
complain of back pain at this time.  

The first evidence of record of low back pain is a December 
2002 VA outpatient treatment record in which the Veteran was 
noted to have degenerative joint disease of the back.  It is 
noted that this was the Veteran's initial visit with the VA 
Medical Center.  Therefore, the first evidence of treatment 
for, or complaints of, a low back condition is from more than 
45 years after the Veteran's separation from active duty.  
When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of back pain for 
more than 45 years after separation from service tends to 
suggest that the Veteran has not suffered from chronic 
symptomatology since his separation from active duty.  

The Veteran was also afforded a VA examination of the lumbar 
spine in June 2003.  During the examination, the Veteran 
reported that the pain in his lower back began approximately 
10 to 12 years earlier.  X-rays revealed mild lumbar 
spondylosis with degenerative disc disease at the L4-5 and 
L5-S1 levels.  The examiner concluded that the Veteran's pain 
was most likely related to osteoarthritis of the spine.  The 
examiner concluded that there was no relation between this 
pain and the Veteran's dislocated left shoulder.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder incurred during military service.  In summary, there 
is no evidence of a back injury during the Veteran's military 
service.  In fact, there is no evidence of such an injury for 
more than 45 years after separation from active duty.  The 
Veteran was afforded two VA examinations following his 
separation from active duty and he made no report of back 
pain at this time.  The Veteran also reported during his June 
2003 VA examination that his back pain had only existed for 
the past 10 to 12 years.  As such, the preponderance of the 
evidence of record demonstrates that the Veteran's back 
disorder did not manifest during, or as a result of, active 
military service.  

In addition, the Board finds that the Veteran's low back 
disorder is not secondary to his service-connected left 
shoulder disability.  According to the June 2003 VA 
examination, there was no relation between the Veteran's low 
back disorder and his left shoulder dislocation.  There is no 
further medical evidence of record suggesting any possible 
relation between these two disorders.  While the Veteran may 
believe that his low back disorder is secondary to his 
service-connected left shoulder disability, as a layperson, 
the Veteran is not competent to offer such a medical opinion.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  

The Board recognizes that the Veteran indicated in his 
October 2008 appeal to the Board that he was not treated for 
a low back disorder during service because his left shoulder 
injury was more severe.  The Board notes that the Veteran is 
competent to testify to hurting his back during service.  Lay 
assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  

However, while the Veteran is competent to testify to 
injuring his back in service, the Board does not find this 
testimony to be credible.  The Veteran did not report 
injuring his back during either of his in-service falls.  He 
also failed to mention a history of back pain during his 
April 1957 separation examination, he made no mention of such 
an injury during VA examinations in 1958 and 1961, and the 
first evidence of a low back disorder is more than 45 years 
after the Veteran's separation from active duty.  The Veteran 
also reported during his June 2003 VA examination that his 
back pain had only existed for 10 to 12 years, suggesting 
that he did not injure it when he fell in 1956.  Based on the 
length of time without medical treatment, along with the 
contradictory statements of record and the two VA 
examinations following service in which the Veteran made no 
report of back pain, the Board does not find the Veteran's 
testimony regarding an in-service back injury to be credible.  

The Board has also considered a number of private medical 
opinions that are of record when making its decision on this 
matter.  The record contains a letter dated March 2006 
prepared by a private physician with the initials B.L.C.  
According to Dr. C, the Veteran fell while in the Army in 
1957 and dislocated his left shoulder.  Dr. C indicated that 
the Veteran had a lumbosacral spine injury at the same time 
and that his spine injury had worsened since this time.  The 
Veteran has also submitted a letter dated March 2006 from a 
private physician with the initials R.D.B.  According to Dr. 
B's letter, the Veteran said he fell in 1956 and hurt his 
left shoulder and back.  Dr. B noted that the Veteran 
reported having back pain since this fall.  Dr. B concluded 
that the Veteran had degenerative changes of the back.  Dr. B 
indicated that he thought this related back to the fall 
because he did not think the Veteran had any degenerative 
changes before the fall.  

The Board does not find the above opinions of Dr. C and Dr. B 
to be credible.  The mere recitation of a veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a veteran are of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  Dr. B and Dr. C appear to have relied 
entirely on the Veteran's reports of a back injury in 
service, making no mention of the fact that the Veteran's 
service treatment records are entirely silent as to an in-
service back injury.  

Additionally, a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Dr. C and Dr. B simply concluded that the 
Veteran injured his back during service without offering any 
factual support for this conclusion.  In fact, Dr. C and Dr. 
B reference no evidence and provide no rationale in support 
of their opinion.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board must also point out that the Veteran 
indicated that his back pain had only existed for 10 to 12 
years during his June 2003 VA examination, suggesting that 
the opinions of Dr. B and Dr. C were based on an inaccurate 
representation of the facts.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (holding that a medical opinion based 
upon an inaccurate factual premise is not probative).  For 
these reasons, the Board does not find either of these 
opinions to be credible.  

As a final matter, the Board notes that the Veteran has 
submitted numerous copies of a statement signed by six 
individuals.  According to the statement typed above their 
signatures, all six of these individuals knew the Veteran 
before he entered military service and he had no complaints 
about his back or shoulder.  According to the statement, the 
Veteran began complaining of back and shoulder pain after he 
came back.  While the Board has considered this evidence, it 
does not suggest that the Veteran is entitled to service 
connection for a back injury.  The fact that the Veteran 
complained of back pain sometime after his military service 
does not demonstrate that he suffered a chronic injury to the 
back during active duty.  Furthermore, the credibility of 
this statement is questionable, since the Veteran made no 
mention of back pain during his September 1958 and November 
1961 VA examinations, and since he reported only having back 
pain for 10 to 12 years during his June 2003 VA examination.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a low back disorder, to include as 
secondary to a left shoulder disability, must be denied.



ORDER

Entitlement to an effective date prior to July 8, 2005 for 
the assignment of a 30 percent disability rating for the 
residuals of a left shoulder dislocation is denied.  

Entitlement to a disability rating in excess of 30 percent 
for limitation of motion of the left shoulder is denied.  

Entitlement to a separate disability rating of 20 percent for 
marked deformity of the left humerus, per Diagnostic Code 
5202, is granted.  

The reduction of degenerative osteoarthritis of the left 
should joint from 10 percent to 0 percent was appropriate.  

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a low back 
disorder is reopened.  

Entitlement to service connection for a low back disorder 
with arthritis, to include as secondary to the Veteran's 
service-connected left shoulder disability, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


